Appeal from a judgment of Erie County Court (DiTullio, J.), entered November 13, 1996, convicting defendant after a jury trial of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count each of robbery in the first degree (Penal Law § 160.15 [3]) and criminal possession of a weapon in the third degree (§ 265.02 [1]) and two counts of criminal possession of stolen property in the fifth degree (§ 165.40). We agree with defendant’s contention, and the People concede, that County Court erred in allowing a defense witness to be cross-examined about his knowledge of defendant’s previous convictions. However, the court’s curative instruction that the jury may not draw any inference from defendant’s previous convictions alleviated any potential preju*976dice to defendant (cf. People v Cruz, 261 AD2d 930, lv denied 93 NY2d 1016). In any event, the error is harmless. The evidence of defendant’s guilt is overwhelming and there is no significant probability that defendant would have been acquitted but for the error (see People v Crimmins, 36 NY2d 230, 241-242). Contrary to defendant’s further contention, the court properly determined that the victim had an independent basis for his in-court identification of defendant (see People v Tindale, 295 AD2d 987, 987-988, lv denied 98 NY2d 714). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495), and the sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.